982 F.2d 1255
James CARROLL, Appellant,v.SOUTHWESTERN BELL CORPORATION;  Southwestern Bell TelephoneCompany;  Sickness and Accident Disability Benefits Plan,Medical Plan;  Group Life Insurance Plan;  The Benefit PlanCommittee of the Sickness and Accident Disability BenefitsPlan;  The Employee Benefit Committee of the Pension Plan, Appellees.
No. 92-3189.
United States Court of Appeals,Eighth Circuit.
Jan. 11, 1993.

1
Appeal from the United States District Court for the Eastern District of Missouri.


2
Appellant's motion to seal his opening brief on appeal and Volumes I and IV of his appendix is granted.


3
JOHN R. GIBSON, dissenting.


4
I respectfully dissent.


5
This case involves a dispute over attorneys' fees in an ERISA claim that was settled.   All of the settlement papers in the ERISA claim were sealed by the district court.


6
I feel strongly that the business of the courts is public business.   I would require the parties to air their dispute in public.   This case does not involve trade secrets, just a desire to keep the terms of a settlement secret.   This the parties may do, but when they ask the court's blessing, they ask too much.   I have serious concerns about propriety of the district court order sealing the terms of the settlement.   This court should not perpetuate this ruling.